



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Hajivasilis, 2013 ONCA 27

DATE:  20130121

DOCKET: C55233

OConnor A.C.J.O., Doherty, Sharpe, Epstein JJ.A.
    and Cavarzan J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Appellant

and

Ioannis Hajivasilis

Respondent

Matthew Asma, for the appellant

Ioannis Hajivasilis, acting in person

Adam Little, appearing as
amicus curiae

Heard:  October 25, 2012

On appeal from the order of Justice Cathy Mocha of the
    Ontario Court of Justice, dated January 23, 2012, with reasons reported at 2012
    ONCJ 110, dismissing an appeal of the order of Justice of the Peace Angelo
    Cremisio of the Ontario Court of Justice, dated June 17, 2009, with reasons
    reported at 2009 ONCJ 310.

Doherty J.A.:


I



overview

[1]

In
Shah v. Becamon
, 2009 ONCA 113, 94 O.R. (3d) 297, this court
    held that the graduated licence scheme set out in the
Highway Traffic Act
,
    R.S.O. 1990, c. H.8 (
HTA
 or the 
Act
) applied only to the
    operation of a motor vehicle on a highway as defined in the
HTA
.  The
    court further held that the shopping plaza parking lot where the accident
    occurred was not a highway within the definition in the
HTA
.  No one
    questions the correctness of either holding.

[2]

In
Shah
, the court went on in
obiter dicta
, at para.
    23, to hold the entire
HTA
, including the graduated licence system,
    is limited to highways.  In this case, counsel for the Crown (the appellant)
    submits that this
obiter
is wrong
    insofar as it limits the operation of the entire
HTA

to only highways.  Counsel contends that
    highway is a defined term in the
HTA
that appears in many, but not all, provisions of the
HTA
.  He submits that the definition of highway cannot
    be read into the sections of the
HTA
that do not use the word highway or some other
    word that incorporates the definition of highway.
Specifically,
    counsel submits that the accident reporting requirement in s. 199 makes no
    reference to highway and applies even when the accident triggering the
    reporting requirement occurs on property that does not fall within the meaning
    of highway.

[3]

Counsel appointed as
amicus
,
    however,
submits that the
obite
r in
Shah
is
    correct.  He contends that the purpose and object of the
HTA
is the
    protection of persons using public roadways and that the reach of the
HTA
has been limited to highways in various contexts by this court.  In support
    of his argument, counsel points to the difference between the
HTA
and
    corresponding legislation in many other provinces, which, unlike the
HTA
,
    does not restrict the meaning of the word highway by reference to public
    access and use.  Counsel submits that the
obiter
in
Shah
is
    consistent with the more limited definition of highway used in the
HTA
.

[4]

I agree with the position advanced by the appellant.  I would hold that
    the
obiter
in
Shah
limiting the operation of the entire
HTA
 to highways is wrong
and should not
    be followed.  Many provisions of the
HTA
are by their terms limited to
    highways.  Other provisions, however, are not so limited.  Nothing in the
    overall structure of the
HTA
or its purpose compels the reading of the
    word highway into sections in which it does not appear.  Section 199 is one such
    section.  I would hold that the reporting requirement in s. 199 generally applies
    even if the accident does not occur on a highway as defined in the
HTA
.


II



background

[5]

The prosecution alleged that Mr. Hajivasilis (the respondent) backed
    his vehicle into a car parked in a supermarket parking lot.  According to the
    prosecution, even though there was substantial damage to the parked vehicle,
    the respondent drove away.  He was charged with failing to report the accident
    as required by s. 199(1) of the
HTA
.
[1]
That section provides
:

Every person in charge of a motor vehicle or street car who is
    directly or indirectly involved in an accident shall, if the accident results
    in personal injuries or in damage to property apparently exceeding an amount
    prescribed by regulation, report the accident forthwith to the nearest police
    officer and furnish him or her with the information concerning the accident as
    may be required by the officer under subsection (3).

[6]

The Justice of the Peace, after noting that the accident had occurred on
    private property in a parking lot, raised the issue of the applicability of s.
    199.  He referred counsel to the then recent decision in
Shah
.  Ultimately,
    the Justice of the Peace, relying on
Shah
, dismissed the charge and
    held that s. 199 did not apply to an accident that occurred on property that
    did not fall within the definition of highway in the
HTA
:
R. v.
    Hajivasilis
, 2009 ONCJ 310.  He did not address the merits of the
    allegation.

[7]

On appeal, Mocha J., of the Ontario Court of Justice, held that the
    Justice of the Peace had correctly followed the
obiter dicta
in
Shah
:
R. v. Hajivasilis
, 2012 ONCJ 110.  She did the same and dismissed the
    appeal, observing at para. 22 that:

If the decision in
Shah
needs further clarification,
    it must occur at the Court of Appeal, not here.

[8]

Rouleau J.A. granted leave to appeal from that decision.  As the appeal
    squarely raised the correctness of the
obiter dicta
in
Shah
,
    a five-judge panel was constituted to hear the appeal.


III



the statutory interpretation problem

[9]

The
HTA
defines highway as follows:

highway includes a common and public highway, street, avenue,
    parkway, driveway, square, place, bridge, viaduct or trestle,
any part of which is intended for or used by the general public
    for the passage of vehicles
and includes the area between the lateral
    property lines thereof[.]  [Emphasis added.]

[10]

The
    phrase intended for or used by the general public for the passage of vehicles
    limits the meaning of highway.  If a vehicle is being driven on property to
    which the general public does not have access or if that access is for a
    limited purpose other than passage (such as parking), the property will not
    fall within the meaning of highway.  Most privately owned parking lots are
    not highways as defined in the
HTA
: see
R. v. Mansour
,
    [1979] 2 S.C.R. 916;
Gill v. Elwood
, [1970] 2 O.R. 59 (C.A.); and
Sked
    v. Henry
(1991)
, 28 M.V.R.
    (2d) 234 (Ont. Gen. Div.).  It is accepted that the parking lot where the
    respondent allegedly struck the parked vehicle does not fall within the meaning
    of highway in the
HTA
.

[11]

The
    word highway appears repeatedly in the
HTA
, especially in offence-creating
    provisions.  For example, s. 32(9) prohibits a person from driving a motor
    vehicle on a highway in contravention of the terms of his or her drivers
    licence.  That section clearly has application only when the driving occurs on
    property that falls within the meaning of highway.  A person driving without
    a licence on property that is not intended for or used by the general public
    for the passage of vehicles is not in violation of s. 32(9).

[12]

Other
    words used in the
HTA
are defined using the word highway.  In doing
    so, those words arguably incorporate within their definition the limitation
    found in the definition of highway.
[2]
Driver and roadway are two examples.  According to s. 1(1) of the
HTA
:

driver means a person who drives a vehicle on a highway;



roadway means the part of the highway that is improved,
    designed or ordinarily used for vehicular traffic, but does not include the
    shoulder, and, where a highway includes two or more separate roadways, the term
    roadway refers to any one roadway separately and not to all of the roadways
    collectively[.]

[13]

Thus,
    for example, s. 48, which allows a police officer to require the driver of a
    motor vehicle to stop for a specified reason, arguably has application only on
    highways as defined in the
HTA
since, by definition, driver means a
    person who drives a vehicle on a highway.  A person driving a motor vehicle on
    a private parking lot is at least arguably not a driver for the purposes of the
HTA
.

[14]

Section
    199 does not use the word highway or any word that incorporates the word highway
    in its statutory definition.  The question of statutory interpretation raised on
    this appeal can be put in these terms:

Is s. 199 of the
HTA
, which does not use the word highway, subject
    to the same limitation found in the definition of highway such that s. 199
    applies only when the accident occurs on property intended for or used by the general
    public for the passage of vehicles?

[15]

The
obiter
in
Shah
answers yes.  I say no.


IV



IS
SHA
h
BINDING?

[16]

In
Shah
, the insurer denied coverage claiming that the
    driver at the time of the accident was operating the vehicle alone in contravention
    of the terms of her graduated licence that required her to be accompanied by a
    licenced driver.  The insurer argued that as the driver was not authorized by
    law to operate the vehicle at the time of the accident, the terms of the applicable
    standard contract of automobile insurance had been breached thereby taking the
    insurer off coverage.

[17]

The trial judge rejected
    the insurers argument.  He held that as the accident had not occurred on a
    highway as defined in the
HTA
, the licensing provisions under the
Act
did not apply.  The driver was therefore not in
    breach of the terms of her licence when she was operating the motor vehicle in
    the parking lot.

[18]

This court upheld the
    trial judges ruling.  The court rejected arguments that the parking lot was a
    highway for the purposes of the
HTA
.  The court also rejected the argument that the
    licensing provisions should, as a matter of policy, be read so that drivers
    were not on or off coverage depending on the exact location of an accident.  In
    rejecting this argument the court stated, at para. 35:

The legislature has struck
    the balance explicitly  the graduated licensing scheme applies to the operation
    of a motor vehicle on a highway.  Indeed, not surprisingly, the entire
HTA
applies to what its title foreshadows, highways.
[3]

[19]

No one questions the
    courts analysis in
Shah
of the scope of the graduated licensing provisions in the
HTA
or their interaction with the relevant statutory
    condition in the applicable automobile insurance policy.  The appellant does
    contend, however, that the last statement in the above-quoted passage, which purports
    in a single terse statement to describe the reach of some 200 provisions in the
HTA
, is not binding or
    even persuasive and should not be applied.

[20]

R. v. Henry
,
    2005 SCC 76, [2005] 3 S.C.R. 609, at para. 57, makes the point that lower
    courts are bound not only by the
ratio decidendi
of decisions from higher courts, but also by some
obiter
    dicta
.  Binnie J. stated:

The issue in each case, to
    return to the Halsbury question, is what did the case decide?  Beyond the
ratio
    decidendi
which, as the Earl of
    Halsbury L.C. pointed out, is generally rooted in the facts, the legal point
    decided by this Court may be as narrow as the jury instruction at issue in
Sellars
or as broad as the
Oakes
test.
All
obiter
do not have, and are not intended to have, the same weight.  The weight
    decreases as one moves from the dispositive
ratio decidendi
to a wider
    circle of analysis which is obviously intended for guidance and which should be
    accepted as authoritative
.  Beyond that, there will be commentary,
    examples or exposition that are intended to be helpful and may be found to be
    persuasive, but are certainly not binding in the sense that
Sellars
principle in its most exaggerated form would have it.  The objective of the
    exercise is to promote certainty in the law, not to stifle its growth and
    creativity.
The notion that each phrase in a judgment of
    this Court should be treated as if enacted in a statute is not supported by the
    cases and is inconsistent with the basic fundamental principle that the common
    law develops by experience
.  [Emphasis added.]

[21]

The
    challenged
obiter
in
Shah
does not fall within the wide circle
    of analysis described in
Henry
.  That
obiter
reaches well
    beyond the specific issue raised in
Shah
.  It plays no role in the
    reasoning of the court necessary to decide the specific issue before it.  Nor
    is there any analysis, beyond a reference to the title of the legislation, to any
    of the provisions of the
HTA
other than those concerned with the
    graduated licensing scheme.  With respect, the bald assertion that no part of
    the
HTA
reaches beyond highways does not reflect a full consideration
    of the entirety of the
Act
or the implications of limiting the entire
    act to highways as defined in the
Act
.  It is not the kind of
obiter
that should be regarded as authoritative: see Glanville Williams,
Learning
    the Law
, 7th ed. (London: Steven & Sons, 1963) at pp. 82-84.

[22]

As
    the
obiter
in
Shah
does not resolve the question of whether
    s. 199 applies to accidents that do not occur on the highway, it is necessary
    to engage in a full interpretive analysis.  The
obiter
in
Shah
does not assist in that process.


V



the interpretation of section 199 of the
HTA

A.

the statutory language and context

[23]

Professor Driedgers oft-repeated modern principle of statutory
    interpretation begins with the words of the relevant provision, but recognizes
    that those words take their meaning from the context in which they are used: Elmer
    A. Driedger,
Construction of Statutes
, 2d ed. (Toronto: Butterworths,
    1983) at p. 87.  Context can be multi-layered, extending outward from the
    provision in issue to other related statutory provisions, the statute as a
    whole, related statutes and the relevant
Interpretation Act
.  Context
    also includes applicable legal norms and the purpose or intent of the
    legislation: see
Bell ExpressVu Limited Partnership v. Rex
, 2002 SCC 42,
    [2002] 2 S.C.R. 559, at paras. 26-30; Ruth Sullivan,
Sullivan on the
    Construction of Statutes
, 5th ed. (Markham: LexisNexis Canada Inc., 2008)
    at pp. 353-58.

[24]

Before
    proceeding with my application of the modern principle to s. 199, I note that
    the predecessor section to s. 199 was considered in
R. v. Berg
(1956),
    116 C.C.C. 204 (Ont. Co. Ct.).  In a thorough and careful judgment, Kinnear Co.
    Ct. J., after an analysis that fits easily within the modern principle
    approach to statutory interpretation, concluded that the reporting requirement
    applied whether the accident occurred on or off a highway.  I have borrowed
    liberally from his reasons in my analysis of s. 199.
[4]

(i)

Section 199

[25]

I
    begin my examination of the statute with the language of s. 199(1).  For ease of
    reference, I repeat the relevant part of the section:

Every person in charge of a motor vehicle  who is directly or
    indirectly involved in an accident shall, if the accident results in personal
    injuries or in damage to property apparently exceeding an amount prescribed by
    regulation, report the accident forthwith to the nearest police officer and
    furnish him or her with the information concerning the accident as may be
    required by the officer.

[26]

The
    officer to whom the accident is reported must prepare a report in the form
    provided by the Minister of Transportation and forward that report to the
    Registrar of Motor Vehicles: ss. 199(3)-(4).

[27]

A
    plain reading of s. 199(1) reveals no reference to the word highway or any
    word that incorporates the definition of highway.  The reporting obligation in
    s. 199(1) is placed on every person in charge of a motor vehicle.  If the
    legislature has defined certain terms in the definition section of legislation,
    but chooses to use other undefined terms in a particular section, the
    interpretative exercise must strive to give some meaning to the choice made by
    the legislature.  In s. 199, the legislature chose to use the phrase, every
    person in charge of a motor vehicle, a more expansive phrase than the word driver. 
    This choice suggests a reporting requirement that is not limited to persons who
    fall within the definition of the word driver, that is, persons who drive a
    vehicle on a highway.

(ii)

Related Provisions in the
HTA

[28]

Expanding
    the context from the words of s. 199(1) to the language of related sections
    takes me to s. 205 of the
HTA
.  Section 205 places certain
    responsibilities on the Registrar of Motor Vehicles, the official who receives
    the reports generated under s. 199.

[29]

Under
    s. 205, the Registrar of Motor Vehicles must:

·

investigate motor vehicle accidents, traffic conditions and other
    matters (s. 205(1)(b));

·

keep records of all motor vehicle accidents in Ontario reported
    to him or her (s. 205(1)(c)(i));

·

keep an operating record of every driver showing all accidents
    in which the records of the Registrar indicate the driver has been involved
    (s. 205(1)(c)(v)).

·

develop adequate uniform methods of accident and traffic
    statistics (s. 205(1)(d));

·

study accident causes and trends, traffic problems and regulations
    (s. 205(1)(d)); and

·

prepare an annual report for the Minister containing
    recommendations for the prevention of motor vehicle accidents and the solution
    of traffic problems (s. 205(1)(e)).

[30]

None
    of the responsibilities of the Registrar of Motor Vehicles set out in s. 205 are
    limited to accidents or other traffic-related concerns on highways.  The
    responsibilities relate to all accidents and related traffic conditions in the
    province.  The broad responsibilities of the Registrar, particularly as they
    relate to the accident reports generated by s. 199(1) and other sections of the
HTA,
are consistent with an interpretation of s. 199 that requires the
    reporting of all motor vehicle accidents that meet the criteria specified in that
    section.

(iii)

Part XIV

[31]

A
    further broadening of the context leads next to a review of the entirety of Part
    XIV of the
HTA
, the part of the
HTA
containing s. 199.  That Part includes various
reporting
    requirements.  A review of the four reporting requirements most closely
    connected to s. 199 reveals that two use the word highway while the other two
    do not.

[32]

Section
    199.1 contains reporting requirements relating to vehicles that are irreparable
    or salvage, both defined terms under the
HTA
and its regulations:  see
    e.g., s. 199.1(4).  The reporting requirements make no reference to highway
    or any word incorporating the definition of highway.  Section 199.1 is clearly
    intended to give the Registrar notice of vehicles that have been badly damaged
    as the use of those vehicles could pose a safety risk.  That purpose is not
    served by a reading of s. 199.1 that would limit reporting requirements to
    vehicles on a highway.  Indeed, if the vehicle reaches the highway, it may
    well be too late to worry about any requirement to report the status of the
    vehicle.

[33]

Section
    202 imposes a reporting duty on Crown Attorneys and police officers.  The
    section applies only when there is a fatal accident.  The section does not use
    the word highway.  A plain reading would suggest that all fatal accidents are
    subject to the requirements of s. 202.

[34]

Section
    200, like s. 199, contains a provision requiring the reporting of accidents. 
    Section 200, however, imposes duties on the person in charge of the vehicle in
    the accident that are more onerous than the reporting requirement in s. 199.  By
    its terms, s. 200 applies only [w]here an accident occurs on a highway.  Section
    201, imposing another reporting requirement, is again specifically limited to the
    operating or driving of a vehicle upon a highway.  Sections 200 and 201
    indicate that when the legislature wanted to limit a reporting requirement to
    an accident or other event that occurred on a highway, it specifically wrote
    that limitation into the reporting requirement.

[35]

My
    review of the language used in the various reporting requirements in Part XIV
    satisfies me that if the legislature determined that the particular reporting
    requirement should be triggered only by events which occurred on a highway,
    it expressly said so.  When it chose to impose a broader reporting requirement,
    it refrained from using the word highway or any other defined word, such as
    driver, that would restrict the reporting requirement to highways.  The
obiter
in
Shah
would effectively erase one of the distinctions written into
    the various reporting requirements by the legislature.

(iv)

The
HTA
as a Whole

[36]

Broadening
    the context from Part XIV to the entirety of the
HTA
offers no support
    for reading highway into s. 199.  Numerous provisions in the
HTA
,
    like s. 199, do not use the word highway or any related word.  Many of those
    sections create duties that are intended to protect the public by regulating various
    activities relating to motor vehicles.  Many of those duties cannot reasonably
    be seen as contingent upon or properly limited to circumstances in which a
    motor vehicle is used on a highway.

[37]

For
    example, there are provisions requiring the licensing, permitting or
    authorization of motor vehicle dealers (s. 59), driving instructors (s. 58), and
    persons who pick up passengers for compensation (s. 39.1).  There are also
    provisions requiring that dealers of second-hand motor vehicles keep certain
    detailed records (s. 60) and that sellers of rebuilt tires clearly identify the
    tires as rebuilt (s. 71(3)).  Moreover, there are provisions prohibiting the
    defacement or alteration of licence plates (s. 12), the submission of false or
    inaccurate documents to the Ministry (s. 9), and the possession of more than
    one owners permit referable to the same licence plate or vehicle (s. 7(15)).

[38]

The
    provisions described above, and many others in the
HTA
, regulate
    various activities associated with motor vehicles.  Even though the duties
    imposed by these provisions are not tied directly to the operation of a vehicle
    on a highway, the provisions clearly enhance public safety in connection with
    the use of motor vehicles whether on the highway or elsewhere.

[39]

Even
    the provisions of the
HTA
dealing with the Rules of the Road (Part
    X),
[5]
which are clearly most closely associated with conduct on a highway, are not
    all limited to highways.  For example, s. 134 authorizes a police officer, in any
    of the enumerated circumstances, to direct traffic according to his or her
    discretion and requires every person to obey those directions.  The section
    says nothing about limiting this authority or duty to highways.  Police
    officers will have occasion, in the interests of public safety, to direct and
    control traffic in a place that is not a highway.  It would defeat the obvious
    purpose underlying s. 134 if it were read as being limited to a highway.

[40]

In
    summary, my review of the
HTA
as a whole demonstrates that many of the
    duties created by various sections of the
HTA
that do not use the word
    highway cannot be limited to highways.  Viewed from the perspective of the
HTA
as a whole, context contraindicates reading all sections of the
HTA
as
    applicable only to highways.

(v)


Section 1.1

[41]

My
    contextual review of the
HTA
brings me next to s. 1.1, which reads:

The Lieutenant Governor in Council may make regulations
    providing that this
Act
or any provision of this
Act
or of a
    regulation applies to a specified place or class of place that is not a
    highway.

[42]

Section
    1.1 was added to the
HTA
by the
Safer Roads for a Safer Ontario
    Act, 2007
, S.O. 2007, c. 13, s. 2.  Mocha J. interpreted s. 1.1 as
    indicating that provisions of the
HTA
could extend to places beyond a
    highway only by the exercise of the regulation-making power in s. 1.1: at
    paras. 19-20.  She read the section as supporting the
obiter
in
Shah
.

[43]

Section
    1.1 does not suggest that, absent an appropriate regulation, all provisions of
    the
HTA
are limited to highways.  The section permits the extension
    by regulation of the
HTA
, or a provision of the
HTA
, to
    places other than highways.  Thus, a section that by its terms was limited to highways
    could be extended to other places by regulation without the need to amend the
    provision itself.  Section 1.1 offers no support for the contention that absent
    an appropriate regulation, all provisions of the
HTA
are referable
    only to highways.

[44]

Section
    1.1 does, however, provide context in a somewhat different way.  The section contemplates
    the extension of the entire
HTA
or parts of it to places other than
    highways.  This broad regulation-making power is inconsistent with the
obiter
in
Shah
that would limit the HTA to highways.  The regulation-making
    power in s. 1.1 is, however, entirely consistent with an interpretation of the
HTA
that extends beyond highways.

(vi)

The Title

[45]

I
    conclude my search for context in the legislation by reference to the title of
    the legislation  the
Highway Traffic Act
.
[6]
In
Shah
, at para. 35, the
    court stated:

Indeed, not surprisingly, the entire
HTA
applies to
    what its title foreshadows, highways.

[46]

The
    title of an enactment can assist in the interpretation of a provision within
    the enactment:  see
Temelini v. Ontario Provincial Police (Commissioner)
(1999)
, 44 O.R. (3d) 609 (C.A.), at pp.
    620-21.  In my view, it places far too much weight on the title of the
HTA
to suggest that a word that is given a specific definition in the text of the statute
    effectively becomes a description of the scope of the statute because that word
    is used in the title.  Had the legislature intended the word highway to
    define the scope of the
HTA
, I would have expected a specific
    statutory provision addressing the scope of the
Act
, and not merely a
    definition of the word highway applicable to the legislation.

[47]

I
    also agree with counsel for the appellant that a comparison of the English and French
    titles of the
HTA
supports his position.  The French title of the
HTA
is Code de la route.  The French version defines highway as voie
    publique.  The title of the French version of the
HTA
considered along
    with the definition of highway in the French version suggests that the
Act
is not limited to highways.  The French and English versions of a statute are
    equally authoritative:
Legislation Act, 2006
, S.O. 2006, c. 21, Sch.
    F., s. 65.

B.

the object of the
HTA

[48]

The
    modern approach to statutory interpretation looks to the purpose or object of
    the statute as an aid in interpreting the statutes provisions.  This approach
    is legislatively mandated in Ontario by s. 64 of the
Legislation Act, 2006
:

An Act shall be interpreted as being remedial and shall be
    given such fair, large and liberal interpretation as best ensures the
    attainment of its objects.

[49]

There
    is no preamble to the
HTA
and nothing in the
Act
speaks directly
    to the objects of the
HTA
.  Nor did counsel in their comprehensive
    presentations refer to any of the usual secondary sources that might assist in pinpointing
    the objects of the
Act
.  In attempting to discern the object of the
HTA
,
    one is left with the circular proposition that the words of the
HTA
enlighten
    the reader as to the objects of the
HTA
which in turn assist the
    reader in giving meaning to the words in the
HTA
.  As Rothstein J.
    recently cautioned in
Canada v. Craig
, 2012 SCC 43, 347 D.L.R. (4th)
    385, at para. 30, interpreting words by reference to unexpressed legislative
    intention purportedly discovered through a purposive reading of those words must
    be avoided: see also
Shell Canada Ltd. v. Canada
, [1999] 3 S.C.R. 622,
    at para. 43.

[50]

Bearing that caution in mind, the case law does identify in
    broad terms the object of the
HTA
.
    In
R. v. Raham
, 2010
    ONCA 206, 99 O.R. (3d) 241, at para. 33, the court refers to the
HTA
as public welfare legislation designed to protect
    those who use the roads of the province.  Earlier, in
Hydro-Electric
    Power Commission of Ontario v. Bruell Float Service Ltd.
(1974), 3 O.R. (2d) 108, at p. 114, affd on other
    grounds [1976] 1 S.C.R. 9, this court said:

The general purpose of the
Highway
    Traffic Act
is the regulation of the
    use of the highways by persons on foot and in vehicles; that is not to say that
    certain provisions of the statute will not apply to the use of vehicles other
    than on a highway, but in an over-all sense the Legislature is directing itself
    to the regulation of vehicular traffic and not to commerce conducted in or by
    means of vehicles.

[51]

In
    my view, regulation to protect the public using the provinces roads is not
    necessarily limited to roads that fall within the meaning of highway in the
Act
. 
    Public safety concerns might well demand regulation in respect of traffic in
    large private parking facilities even though those facilities are not used by
    the general public for the passage of vehicles.  Similarly, public safety
    concerns might well demand the regulation of private parking facilities as
    incidental to regulations maintaining the safety of the highway leading into
    and out of that facility.

[52]

Insofar
    as s. 199 is concerned, I think it can be argued that public safety is enhanced
    by a general reporting requirement with respect to accidents involving injury
    or a certain level of property damage.  Lessons learned from the reports with
    respect to those accidents may enhance the overall safety of the roads by
    identifying safety concerns that have application beyond the immediate
    circumstances of the particular accident.

[53]

When
    I place the language of s. 199 in the context of its related provisions, the
HTA
as a whole, and the object of the
HTA
, I see no reason to read the
    word highway into the
Act
.  In my view, the section makes perfect
    sense and is consistent with the object of the
HTA
if it is read as
    written.

C.

other arguments

[54]

Amicus
has made two additional arguments which do not fit exactly into the contextual
    analysis as I have set it out.  I will briefly address both arguments.

[55]

First,
amicus
submits that
an interpretation that
    extends s. 199 beyond accidents on highways leads to absurd results.  For
    example, he suggests that the appellants interpretation would require persons
    who slam their hands in a car door while it is parked in their driveway to
    report that accident under s. 199.

[56]

The potential absurdity
    raised by
amicus
turns
    on the meaning of the word accident in s. 199 and not on whether the section
    applies to places other than highways.  Any problems relating to the
    interpretation of the word accident arise in respect of the various reporting
    conditions imposed in ss. 199, 200 and 201.  That interpretative problem is for
    another day.

[57]

Second,
amicus
submits that s. 199 should not be read as applying
    to private property because the reporting requirement forces persons involved
    in accidents to provide potentially incriminating information to the police.  The
    potential use of any statutorily compelled statements in subsequent proceedings
    raises issues that have a constitutional and evidentiary dimension.  Those
    issues are no doubt important but, in my view, have no connection to the interpretation
    of s. 199.  If the section raises legitimate self-incrimination concerns, those
    concerns are not properly addressed by effectively reading down the legislation.


VI



conclusion

[58]

I
    would allow the appeal, set aside the order below, and direct a new trial.  I
    would hope that in the circumstances the Crown would not proceed with that new
    trial.

[59]

I
    would not want to leave this case without acknowledging the efforts of both Mr.
    Asma, counsel for the Crown, and Mr. Little, court appointed
amicus
. 
    Their written and oral arguments were first rate and of great assistance to the
    court.

RELEASED:  DD  JAN 21 2013

Doherty J.A.

I agree Dennis
    OConnor A.C.J.O.

I agree Robert J. Sharpe
    J.A.

I agree G.J. Epstein
    J.A.

I agree J. Cavarzan
    (per Doherty J.A.)





[1]
The offence is actually created by s. 214 which makes it an
    offence to contravene a provision of the
HTA
.



[2]
I say arguably because the matter is not directly raised and I
should
not be taken as having considered all of the sections that use
    those words.



[3]
The court said much the same
at para.
1
    of the judgment
: 
The
Highway Traffic Act
, R.S.O. 1990, c.
H8 (
HTA
)
, is a comprehensive statute regulating drivers
and
vehicles in Ontario.  The anchor of the statute is,
    as its title suggests,

highways

.  The purpose of the statute is the regulation of drivers
a
n
d
vehicles with a view to protecting the
    travelling public who use the highways.




[4]

R. v. Soules
, 2011 ONCA 429, 105 O.R. (3d) 561, at para.
    7, notes that s. 199 refers to the obligation to report accidents on the
    highway.
Soules
does not suggest that the reporting obligation is
    limited to highways.  Nor was the proper statutory interpretation of s. 199 at
    issue in
Soules
.



[5]
It is perhaps noteworthy that Part X is entitled Rules of the
    Road and not Rules of the Highway.



[6]
The former long title of the
HTA
 An Act to Regulate
    Travel on Highways, and the Speed, Operation and Load of Vehicles Thereon 
    was dropped soon after the
HTA
was enacted in 1923.  In my view, it
    does not assist in the interpretative exercise.


